DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Reopening of Prosecution After Appeal Brief 
In view of the Appeal Brief filed on 05/10/2021, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM F KRAIG/           Supervisory Patent Examiner, Art Unit 2896                                                                                                                                                                                             
Status of Claim
This office Action is in response to “Appeal Brief Filed - 05/10/2021” where the rejection under 35 U.S.C. 103 for the claims 1-12 in "Final Rejection - 01/21/2021” was withdrawn, and the prosecution has been reopened. See above.
However, the rejections for the claims 1-12 under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b), in Final Rejection - 01/21/2021”, are being maintained.
The office action considers claims 1-12 for prosecution.
Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Regarding claims 1, 10-11 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. While the claims recite the new limitations” a temporary adhesive substance positioned in the pocket, the die temporarily inserted into temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die, and then the die is removed from the pocket”  are not noted in the textual description, of the instant specification, and cannot be taken from the figures as instant specification.
The claims appears to be attempting to add the new limitations by adding modifier " temporary or temporarily”, to disclosure, that supported more generic limitation “adhesive or die or retaining", without description in the original specification or in any other part, brought new matters to the disclosure. Examiner understood "the description need not be in ipsis verbis [i.e., "in the same words"].  But these modifiers and/or and then the die is removed from the pocket are not noted in the textual description, of the instant specification, and cannot be taken from the figures as instant specification, one of the ordinary skill art, will not be able to construed these amended attributes/limitations. 
As such, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. For the prosecution on merit, examiner assumes “past” as any recorded or stored value.
Claims 2-9 and 12 are rejected under 35 U.S.C. 112 (a), because of their dependency status from claims 1 and 12 respectively.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
	Regarding claims 1, 10-11 the instant claims recites limitations wherein the metes and bounds of the claimed invention, in each of the claims, are vague and ill-defined, as a result of limitation “While the claims recite the new limitations” a temporary adhesive substance positioned in the pocket, the die temporarily inserted into the pocket and against the temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die”. It is not clear how in an apparatus claims “temporary/temporarily” attributes may possible be existed. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For the purposes of evaluating the prior art, the Examiner assumes any feature as necessarily being appropriate.
Claims 2-9 and 12 are rejected under 35 U.S.C. 112 (b, because of their dependency status from claims 1 and 12 respectively.
Regarding claims 3 and 10 these are rejected under 35 U.S.C. 112 (b).

Examiner Note with regard to Prior Art of Record
Claims 1, 10 are distinguished over the closest prior art, Stern, Jonathan Michael (US 20040140533 A1, of record) and Sakamoto; Hajime et al., (US 20090077796 A1, of record)., either singularly or in combination, fail to anticipate or render obvious the die inserted into the pocket and against the temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die, and then the die is removed from the pocket, in combination with all other limitations in the claims as claimed and defined by applicant. Claims 2-9 are distinguished over the closest prior arts, cited above, because of their dependency on claim 1.
Claim 11 is distinguished over the closest prior art, Stern, Jonathan Michael (US 20040140533 A1, of record), Sakamoto; Hajime et al., (US 20090077796 A1, of record, and  Moriceau, Hubert et al., (US 20050112847 A1, of record), either singularly or in combination, fail to anticipate or render obvious the die inserted into the pocket and against the die inserted into the pocket and against the temporary adhesive substance which adheres to a bottom of the die and aids in temporarily retaining the die in the pocket, wherein the one or more layers are removed from the die and the sacrificial material surrounding the die without rounding the edges of the die, and then the die is removed from the pocket, in combination with all other Claim 12 distinguished over the closest prior arts, cited above, because of their dependency on claim 11.
Conclusion
 THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
August 8, 2021